DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taras et al. (US Patent Application Publication US 2019/0178509 A1).
Regarding claim 1, Taras discloses a  (Figure 7-9) heating, ventilation, and/or air conditioning (HVAC) system, comprising: a reversible valve (122) having an outlet (the left most port of the valve 122 which is an outlet into compressor source heat exchanger 124  in cooling the and dehumidification mode  seen in figure 7 and 8 and from space HX  148 in figure 9) configured to direct refrigerant to a reheat heat exchanger of the HVAC system (reheat heat exchanger 140 where the valve 122 indirectly directs fluid to the reheat heat exchanger 40 in figure 7-9 as seen by the flow paths in heat pump loop 116), wherein the reversible valve (122) is configured to be in a first configuration to direct the refrigerant through a refrigerant circuit in a first flow direction in a heating mode of the HVAC system (heating mode seen in figure 9 and per paragraph 0065-0066) and to be in a second configuration to direct the refrigerant through the refrigerant circuit in a second flow direction in a cooling mode of the HVAC system (cooling mode seen in figure 7 and per paragraph 0060).
Regarding claim 2, Taras discloses the claim limitations of claim 1 above and Taras further discloses the outlet is a first outlet (the left most port of the valve 122 which is an outlet into source heat exchanger 124  in cooling the and dehumidification mode  seen in figure 7 and 8 and from space heat exchanger  148 in figure 9), the reversible valve includes a second outlet (the right  most port of the valve 122 which is an outlet into compressor 120  in cooling the and dehumidification mode  seen in figure 7 and 8 and from space HX  148 in figure 9), and the reversible valve is configured to direct refrigerant to a compressor (compressor 120) of the HVAC system via the second outlet in the first configuration and in the second configuration (the right  most port of the valve 122 which is an outlet into compressor 120  in cooling the and dehumidification mode  seen in figure 7 and 8 and would flow indirectly into the compressor 120 in figure 9 as the refrigerant flows in a heat pump loop 116).
Regarding claim 3, Taras discloses the claim limitations of claim 2 above and Taras further discloses the reversible valve (112) includes an inlet (for flow from compressor 120 as seen in figure 7-9), and the inlet is configured to receive refrigerant from the compressor in the first configuration and in the second configuration (as seen in figure 7-9).
Regarding claim 4, Taras discloses the claim limitations of claim 1 above and Taras further discloses a first additional heat exchanger (124)  and a second additional heat exchanger (148), wherein, in the first configuration (Figure 9), the reversible valve (122) is configured to receive refrigerant from the first additional heat exchanger and direct refrigerant to the second additional heat exchanger (as configured to receive and directing are broad limitations any refrigerant/working fluid that is received or directed in the manner claimed will meet the claim limitations in this case valve 122 receives fluid from source heat exchanger 124 per paragraph 0066 and directs it to space heat exchanger 148  per paragraph 0065 as seen in figure 9), and, in the second configuration (figure 7), the reversible valve is configured to receive refrigerant from the second additional heat exchanger (148) and direct refrigerant to the first additional heat exchanger (as configured to receive and directing are broad limitations any refrigerant/working fluid that is received or directed in the manner claimed will meet the claim limitations in this case valve 122 indirectly receives fluid from 148 and directs it to 124 as seen in figure 7 and per paragraphs 0060).
Regarding claim 5, Taras discloses the claim limitations of claim 1 above and Taras further discloses an additional heat exchanger ( space heat exchanger 148) configured to place the refrigerant in a heat exchange relationship with an air flow directed through the HVAC system, wherein the additional heat exchanger is configured to transfer heat from the refrigerant to the air flow in the heating mode of the HVAC system (per paragraph 0065), and the additional heat exchanger is configured to transfer heat from the air flow to the refrigerant in the cooling mode of the HVAC system (per paragraph 0060).
Regarding claim 6, Taras discloses the claim limitations of claim 5 above and Taras further discloses a controller ( a controller, per paragraph 0006, operates the reversing valve 122 as well as other devices relating t0 the reheat heat exchanger 140) configured to operate the reheat heat exchanger to provide supplemental heating of the air flow in the heating mode of the HVAC system (per paragraph 0065-0066), and to operate the reheat heat exchanger and the additional heat exchanger to dehumidify the air flow in the cooling mode of the HVAC system ( as seen in figure 8 and per paragraph 0062-0064).
Regarding claim 7, Taras discloses the claim limitations of claim 1 above and Taras further discloses the reversible valve is configured to discharge refrigerant through the outlet  (the left most port of the valve 122 which is an outlet into compressor source heat exchanger 124  in cooling the and dehumidification mode  seen in figure 7 and 8 and from space HX  148 in figure 9) in the first configuration and in the second configuration (as seen in figure 7 and 9 as discharging is not further defined any refrigerant flowing through the outlet would meet the limitations as any refrigerant that passes through the outlet would be discharged in some way).
Regarding claim 8, Taras discloses the claim limitations of claim 1 above and Taras further discloses the HVAC system is a heat pump (a  heat pump per at least paragraph 0059).
Regarding claim 9, Taras discloses a  (Figure 7-9) a heating, ventilation, and/or air conditioning (HVAC) system, comprising: a compressor (compressor 120) including a compressor discharge (discharge outlet port 152); a reheat heat exchanger (reheat heat exchanger 140); and a reversing valve (122) including an inlet (for flow from compressor 120 into valve 122 as seen in figure 7-9) configured to receive refrigerant from the compressor discharge and an outlet configured to direct refrigerant to the reheat heat exchanger (the left most port of the valve 122 which is an outlet into compressor source heat exchanger 124  in cooling the and dehumidification mode  seen in figure 7 and 8 where the valve 122 indirectly directs fluid to the reheat heat exchanger 140 in figure 7-9 as seen by the flow paths in heat pump loop 116), wherein the reversing valve (122) is configured to direct the refrigerant through a refrigerant circuit of the HVAC system in a first flow direction in a heating mode of the HVAC system (heating mode seen in figure 9 and per paragraph 0065-0066), and the reversing valve is configured to direct the refrigerant through the refrigerant circuit in a second flow direction in a cooling mode of the HVAC system (cooling mode seen in figure 7 and per paragraph 0060).
Regarding claim 10, Taras discloses the claim limitations of claim 9 above and Taras further discloses the reversing valve is configured to enable refrigerant to flow from the inlet to the outlet ( as seen in figure 7), and the reversing valve is configured to be in a first configuration in a heating mode of the HVAC system (the position of the valve 122 in the heating mode seen in figure 9 and per paragraph 0065-0066) and in a second configuration in a cooling mode of the HVAC system (the position of the valve 122 in the cooling mode seen in figure 7 and per paragraph 0060).
Regarding claim 11, Taras discloses the claim limitations of claim 10 above and Taras further discloses the reversing valve (122) is configured to direct refrigerant to the reheat heat exchanger (140) in the first configuration and in the second configuration (as seen by the flow path in heat pump loop 116 in figure 7 -9).
Regarding claim 12, Taras discloses the claim limitations of claim 11 above and Taras further discloses the reversing valve (122) is configured to direct refrigerant to the reheat heat exchanger (140)  via the outlet in the first configuration and in the second configuration (the left most port of the valve 122 which is an outlet into compressor source heat exchanger 124  in cooling the and dehumidification mode  seen in figure 7 and 8 and from space HX   where the valve 122 indirectly directs fluid to the reheat heat exchanger 140 in figure 7-9 as seen by the flow paths in heat pump loop 116).
Regarding claim 13, Taras discloses the claim limitations of claim 9 above and Taras further discloses the outlet is a first outlet (the left most port of the valve 122), and the reversing valve includes a second outlet (the right  most port of the valve 122 which is an outlet into compressor 120  in cooling the and dehumidification mode  seen in figure 7 and 8 and from space HX  148 in figure 9) configured to direct refrigerant to the reheat heat exchanger (where the valve 122 indirectly directs fluid  from the right most port of valve to the reheat heat exchanger 140 in figure 7-9 as seen by the flow paths in heat pump loop 116).
Regarding claim 14, Taras discloses the claim limitations of claim 13 above and Taras further discloses the reversing valve (122) is configured to discharge refrigerant via the first outlet in the first configuration (as seen in figure 9) and via the second outlet in the second configuration (as seen in figure 7, as discharging is not further defined any refrigerant flowing through the outlet would meet the limitations as any refrigerant that passes through the outlet would be discharged in some way).
Regarding claim 15, Taras discloses the claim limitations of claim 10 above and Taras further discloses the outlet is a first outlet (the left most port of the valve 122), and the reversing valve includes a second outlet configured to direct refrigerant toward a suction side of the compressor (the right  most port of the valve 122 which is an outlet into compressor 120  in cooling the and dehumidification mode  seen in figure 7 and 8).
Regarding claim 16, Taras discloses the claim limitations of claim 15 above and Taras further discloses the valve (122) is configured to discharge refrigerant via the second outlet (the right  most port of the valve 122 which is an outlet into compressor 120  in cooling the and dehumidification mode  seen in figure 7 and 8) in the first configuration and in the second configuration (as seen in figure 7-9, as discharging is not further defined any refrigerant flowing through the outlet would meet the limitations as any refrigerant that passes through the outlet would be discharged in some way).
Regarding claim 20, Taras discloses a  (Figure 7-9) a heat pump (heat pump system 110 per paragraph 0059) configured to operate in a heating mode and in a cooling mode ( as seen in figure 7-9), wherein the heat pump comprises: a reheat heat exchanger (reheat heat exchanger 140) configured to place a refrigerant of the heat pump in a heat exchange relationship with an air flow (per at least paragraph 0065); and a reversible valve (122) having an inlet configured to receive pressurized refrigerant from a compressor (for flow from compressor 120 into valve 122 as seen in figure 7-9), wherein the reversible valve (122) is configured to be in a first configuration in the heating mode of the heat pump (heating mode seen in figure 9 and per paragraph 0065-0066) and to be in a second configuration in the cooling mode of the heat pump (cooling mode seen in figure 7 and per paragraph 0060), and the reversible valve (122) is configured to direct the pressurized refrigerant to the reheat heat exchanger (140)  in both the first configuration and the second configuration (as seen by the flow path in heat pump loop 116 in figure 7 and 9).
Regarding claim 21, Taras discloses the claim limitations of claim 20 above and Taras further discloses an additional heat exchanger, wherein the reversible valve (122)  is configured to direct a first portion of the pressurized refrigerant to the additional heat exchanger  ( source heat exchanger 124) via a first outlet (the left most port of the valve 122 which is an outlet into compressor source heat exchanger 124  in cooling the and dehumidification mode  seen in figure 7 and 8), and the reversible valve is configured to direct a second portion of the pressurized refrigerant to the reheat heat exchanger (140) via a second outlet (the right  most port of the valve 122 which is an outlet into the space heat exchanger 148 and subsequently the reheat heat exchanger 140 as seen in figure 9 and per paragraph 0065).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al. (US Patent Application Publication US 2019/0178509 A1) in view of Alford (US Patent Application Publication US 2018/0003400 A1).
Regarding claim 19, Taras discloses the claim limitations of claim 10 above and Taras However Taras does not explicitly disclose  the reversing the reversing valve includes a body and a slide disposed within the body, the slide is configured to alternate between a first position and a second position within the body to adjust the reversing valve between the first configuration and the second configuration, respectively, and the slide is configured to enable the refrigerant to flow from the inlet to the outlet in both the first position and the second position as Taras is silent as to the specific control structure of the valve.
Alford teaches (Figure 2 and 3B-6) a HVAC system with reaheat control with a reversing valve (204,304)  that includes a body (valve body 246) and a slide (piston valve slide member (piston valve slide member 282, or 382 as seen in figure 5-6, with piston 286 as seen  in figures 4-6) disposed within the body, the slide is configured to alternate between a first position and a second position within the body to adjust the reversing valve between a first configuration (in the position seen in figure 6, corresponding to heating mode per paragraph 0030)  and a second configuration, respectively (in the position seen in figure 5, corresponding to a cooling mode per paragraph 0029) , and the slide is configured to enable the refrigerant to flow from an inlet  (at 248, 348) to a outlet in both the first position and the second position ( as seen in figure 5 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve Taras to include the construction of the reversable valve of Alford. Doing so would provide a structure of a valve that could be controlled by a pilot valve  and a controller  to move the valve between the positions of a valve member as recognized by Alford (per paragraph 0023 and 0032).
Regarding claim 23, Taras discloses the claim limitations of claim 20 above and However Taras does not explicitly disclose the reversible valve includes a body and a slide disposed within the body, the slide is configured to alternate between a first position and a second position within the body to adjust the reversible valve between the first configuration and the second configuration, and the reversible valve is fluidly coupled to a pilot valve configured to actuate the slide between the first position and the second position, as Taras is silent as to the specific control structure of the valve.
Alford teaches (Figure 2 and 3B-6) a HVAC system with reaheat control with a reversing valve (204, 304)  that includes a body (valve body 246) and a slide (piston valve slide member (piston valve slide member 282, or 382 as seen in figure 5-6, with piston 286 as seen  in figures 4-6) disposed within the body, the slide is configured to alternate between a first position and a second position within the body to adjust the reversing valve between a first configuration (in the position seen in figure 6, corresponding to heating mode per paragraph 0030)  and a second configuration (in the position seen in figure 5, corresponding to a cooling mode per paragraph 0029), and the reversible valve (204,304) is fluidly coupled to a pilot valve (256,356) configured to actuate the slide between the first position and the second position (the pilot valve assists in moving the piston valve slide member per paragraph 0023 and 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the valve Taras to include the construction of the reversable valve of Alford. Doing so would provide a structure of a valve that could be controlled by a pilot valve  and a controller  to move the valve between the positions of a valve member as recognized by Alford (per paragraph 0023 and 0032).
Regarding claim 24, Taras as modified discloses the claim limitations of claim 23 above and Alford further discloses the pilot valve (256,356)  is configured to alternate between a first pilot valve position and a second pilot valve position (seen in figure 5 and 6 and per paragraph 0032), the pilot valve is configured to direct pressurized refrigerant from the compressor (202, 302) of the conditioning system into a first chamber of the body in the first pilot valve position to drive the slide to the first position, and the pilot valve is configured to direct pressurized refrigerant from the compressor into a second chamber of the body in the second pilot valve position to drive the slide to the second position (per paragraph 0023-0024 and 0032).
Regarding claim 25, Taras as modified discloses the claim limitations of claim 24 above and Alford further discloses a controller  (controller 359) communicatively coupled to the pilot valve (256,356), wherein the controller is configured to output a signal to adjust a position of the pilot valve between the first pilot valve position and the second pilot valve position (per paragraph 0032).

Allowable Subject Matter
Claims 17-18 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, the above named prior art does not teach or fairly suggest the reversing valve  includes a first heat exchanger port and a second heat exchanger port, and wherein the reversing valve is configured to receive refrigerant from a first heat exchanger via the first heat exchanger port and discharge refrigerant to a second heat exchanger via the second heat exchanger port in the first configuration. As none of the above named prior art of Taras or Alford teach a reversing valve with five ports as are required by the claims which require a pair of outlets as well as an inlet in independent claim 9 and dependent claim 15 from which claim 17 depends in addition to the two ports added by claim 17. Nor does Taras or view of Alford discloses  a reversing valve with five ports that are connected in the manner claimed to a first heat exchanger and a second heat exchanger. For at least these reasons Claim 17 presents ground for allowable subject matter and claim 18 would be allowable based on its dependency from claim 17.
Regarding claim 22 the above named prior art does not teach or fairly suggest  a controller communicatively coupled to a first valve of the first outlet and to a second valve of the second outlet, wherein the controller is configured to adjust respective positions of the first valve and of the second valve to control a first amount of the first portion of the pressurized refrigerant discharged through the first outlet relative to a second amount of the second portion of the refrigerant discharged through the second outlet. As none of the above named prior art of Taras or Alford teach a valve controlled by a controller in the outlets of a reversing valve. As Taras and Alford do not disclose valves in the outlets of the reversing valve let alone that the valves are controlled in the claimed manner. For at least these reasons Claim 22 presents ground for allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190368754 A1 to Blanton, discloses a similar structure with the same assignee as the instant application. US 20190264932 A1 to Shi, US 7275384 B2 to Taras, US 7191604 B1 to Wiggs, US 7290399 B2 to Taras et al., and US 7770405 B1to Dillon, all disclose reheat or dehumidifier systems with reversing valves . US 4255939 A to Ou discloses a reversing valve with a pilot assembly for heat pump
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763